



COURT OF APPEAL FOR ONTARIO

CITATION: Chairman's Brands Corp. v. Association of
    Danube-Swabians,

2015 ONCA 435

DATE: 20150615

DOCKET: C59783 and C59784

Simmons, Cronk and Blair JJ.A.

BETWEEN

Chairmans Brands Corp.

Appellant

and

Association of Danube-Swabians

Respondent in Appeal

Constantine Alexiou, for the appellant

Wendy Greenspoon-Soer, for the respondent

Heard: June 12, 2015

On appeal from the order of Justice F. Myers of the
    Superior Court of Justice, dated November 19, 2014.

APPEAL BOOK ENDORSEMENT

[1]

Order to go as per draft order filed, as amended.


